DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 15-21, 23-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koenen et al. (US Pub. No. 2017/0141329).
Regarding Claims 1, 2, 16, and 17:  Koenen et al. teaches a light-emitting material comprising an organic compound having a structure: 

    PNG
    media_image1.png
    354
    572
    media_image1.png
    Greyscale


([0001], [0131], and Pg. 149).  Such a compound includes a carbazole structure (first skeleton having a carrier-transport/hole-transport property) and a 2-pyridylphenyl structure (second skeleton having a light-emitting property).  The compound has a MW of 1679.96 (Examiner’s calculation).
	Regarding Claims 3 and 5:  While the Office is not a laboratory and cannot perform the molecular orbital calculations necessary to absolutely determine the HOMOS and LUMOS of the compounds, based on Applicant’s original specification, in the compound of Koenen et al. the diphenyltriazene (skeleton having a carrier-transport property) would have a HOMO and a 2-pyridylphenyl skeleton would have a LUMO (see [0411]-[0413] of Applicant’s original specification.
Regarding Claim 4:  The compound of Koenen et al. also comprises a triazine structure (first skeleton having an electron-transport property).
Regarding Claim 6:  In the compound of Koenen et al. a triazine structure (first skeleton having an electron-transport/carrier-transport property) is bound directly to a 2-pyridylphenyl structure (second skeleton having a light-emitting property).
	Regarding Claim 7:  Koenen et al. teaches an alternative structure:

    PNG
    media_image2.png
    221
    367
    media_image2.png
    Greyscale


(Pg. 137), having a MW of 1730.07 (Examiner’s calculation), and comprising a triazine skeleton (first skeleton having an electron-transport/carrier-transport property) bound to a 2-pyridylphenyl structure (second skeleton having a light-emitting property) through a metaphenylene group.
	Regarding Claim 15:  Koenen et al. teaches the compounds are phosphorescent ([0045] and [0077]).
	Regarding Claim 18:  In the compound of Koenen et al. a triazine structure (first skeleton having an electron-transport/carrier-transport property) is present.
	Regarding Claim 19:  The compound of Koenen et al. comprises two different ligands, wherein one ligand comprises a skeleton having a light-emitting property (2-pyridylphenyl structure) and the other ligand comprises a carbazole structure (skeleton having a hole-transport property).
Regarding Claim 20:  The compound of Koenen et al. comprises two different ligands, wherein one ligand comprises a skeleton having a light-emitting property (2-pyridylphenyl skeleton) and the other ligand comprises a triazine skeleton (skeleton having an electron-transport property).
	Regarding Claim 21:  The compound of Koenen et al. comprises two different ligands, wherein one ligand comprises a carbazole structure (skeleton having a hole-transport property), one ligand comprises a triazine skeleton (skeleton having an electron-transport property), and the ligands further comprise a skeleton having a light-emitting property (2-pyridylphenyl skeleton).
	Regarding Claim 23:  Koenen et al. teaches a light-emitting element comprising the compound in a film ([0119]-[0131]).  Koenen et al. does not teach the film is formed by an evaporation method, however, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
	Regarding Claim 24:  Koenen et al. teaches a light-emitting element comprising the compound in a film formed by a solution (wet) method ([0119]-[0131]).
	Regarding Claims 25 and 27:  Koenen et al. teaches a light-emitting element comprising the compound in a film as a light-emitting layer ([0119]-[0131]).  Koenen et al. teaches the layer having a matrix material (first organic compound) TMM-A that comprises both a tirazine and a 
	Regarding Claim 26:  Koenen et al. teaches that the layer may comprise a plurality of matrix materials (second organic compound) ([0131]).

Claim(s) 1-3, 5, 6, 13, 15-17, and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US Pub. No. 2013/0088144).
Regarding Claim 1, 2, 6, 16, 17, and 22:  Inoue et al. teaches a light-emitting material comprising a compound of the structure:


    PNG
    media_image3.png
    279
    358
    media_image3.png
    Greyscale

(abstract, [0002], and [0025]).  The compound of Inoue et al. comprises a first skeleton comprising a carbazole structure (first skeleton having a carrier-transport/hole-transport property) and a second skeleton comprising a 4-phenylpyrimidine having a light-emitting property.  The compound of Inoue et al. has a MW of 937.10 (Examiner’s calculation).
Regarding Claims 3 and 5:  While the Office is not a laboratory and cannot perform the molecular orbital calculations necessary to absolutely determine the HOMOS and LUMOS of the compounds, the carbazole would be expected to have a HOMO and the 4-phenylpyrimidine would be expected to have a LUMO.
Regarding Claim 15:  The compound of Inoue et al. emits phosphorescence ([0025]).
Regarding Claims 23-24:  Inoue et al. teaches the compound as part of a light-emitting layer (film) in a light-emitting element ([0066]-[0067]).  Inoue et al. teaches the layer formed by an evaporation method or a coating (wet) method ([0128]). 
Regarding Claims 25-27:  Inoue et al. teaches the compound in a light emitting layer of a light-emitting element ([0066]-[0067]) further comprising a first and second organic compound ([0140)].  Inoue et al. teaches that a first organic compound is a compound such as 4-phenyl-4'-(9-phenyl-9H-carbazol-3-yl)triphenylamine having the following structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and comprising a carbazole structure (same as first skeleton having a carrier transport property).  
8-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koenen et al. (US Pub. No. 2017/0141329).
Regarding Claim 8:  Koenen et al. teaches a light-emitting material comprising an organic compound having a structure: 

    PNG
    media_image1.png
    354
    572
    media_image1.png
    Greyscale


([0001], [0131], Pg. 149).  Such a compound includes a carbazole structure (first skeleton having a hole-transport property), a triazine skeleton (second skeleton having an electron-transport), and a 2-pyridylphenyl structure (third skeleton having a light-emitting property).  The compound has a MW of 1679.96 (Examiner’s calculation).
Regarding Claims 9 and 10:  While the Office is not a laboratory and cannot perform the molecular orbital calculations necessary to absolutely determine the HOMOS and LUMOS of the compounds, based on Applicant’s original specification, in the compound of Koenen et al. the diphenyltriazene (skeleton having a carrier-transport property) would have a HOMO and a 2-pyridylphenyl skeleton would have a LUMO (see [0411]-[0413] of Applicant’s original specification.
Regarding Claim 11:  In the compound of Koenen et al. a triazine structure (second skeleton having an electron-transport) is bound directly to a 2-pyridylphenyl structure third skeleton having a light-emitting property).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenen et al. (US Pub. No. 2017/0141329).
Koenen et al. teaches the material of claim 8 as set forth above.  Koenen et al. further teaches alternative structures such as:

    PNG
    media_image2.png
    221
    367
    media_image2.png
    Greyscale

(Pg. 137).  Such a structure has a second skeleton bonded to a third skeleton through a metaphenylene group.  
	Koenen et al. does not teach a single compound with both the each of the three types of ligands in the structures set forth above and in the rejection of claim 8.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include each of said ligands in a single compound with a reasonable expectation of success as each of the ligands is disclosed by Koenen et al. to be suitable for the invention.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. No. 2013/0088144) in view of Kim et al. (US Pub. No. 2014/0209873).
Inoue et al. teaches the light-emitting element of claim 25 as set forth above.  It is noted that the first organic compound,4-phenyl-4'-(9-phenyl-9H-carbazol-3-yl)triphenylamine necessarily contains the skeleton of a diphenylamine.  
Inoue et al. does not teach the element wherein the iridium complex comprises a diphenylamine skeleton.  However, Kim et al. teaches an iridium complex such as:


    PNG
    media_image5.png
    198
    217
    media_image5.png
    Greyscale

comprising a diphenylamine skeleton (Pg. 8, Col. 2).  Inoue et al. and Kim et al. are analogous art because they are concerned with the same field of endeavor, namely OLEDs comprising iridium complexes.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the iridium complex of Kim et al. in the light-emitting element of Inoue et al. and would have been motivated to do so because Kim et al. teaches that such iridium complexes emit various tuned colors and provide luminescent efficiency ([0114]).

Allowable Subject Matter
Claims 29-35 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 9, 2021